Grubb, J.,
delivered the opinion of the Court.
The record shows that the allegations and proofs were heard at the first hearing, and then that the referees of their own motion (it not being shown on the record that it was upon the application of either the plaintiff or defendant) adjourned the hearing to another day for further proofs; and on the day to which they adjourned, they decided the case and rendered their report, upon which the Justice rendered judgment, without either the plaintiff or defendant being before him, and without showing that said report was rendered after hearing the allegations and proofs.
Now in the opinion of a majority of the Court, when the record affirmatively shows that the only hearing at which they stated that they had the allegations and proofs before them and adjourned to hear further proofs, it would import that there was not sufficient proof before them on the day that they adjourned upon which to decide the case. In rendering their report on the day to which they adjourned, they did not say that they rendered it after hearing allegations and proofs of any kind. Therefore we must infer that they rendered their judgment without having sufficient proof before them, as they have shown by their own record, and hence we. think that the judgment ought to be reversed.
We decide this upon the ground that the record itself shows that they did not have sufficient evidence, and they cannot render judgment when their own record shows that fact, and at the time they rendered their report they don’t say (as I understand) that they did it after having heard the proofs and allegations. The record shows that at the first hearing only proofs and allegations were heard, as the statute requires; but it does not show that such was the case on the second hearing.
*300Of course our ruling proceeds upon the principle announced in Hoffecker vs. Eaton, 2 Houst. 157, that the fact that either the° Justice of the Referees heard proofs and allegations must affirmatively appear upon the Justice’s record, and that it must appear that sufficient evidence or proof was produced before the Referees, or rather it must not appear that sufficient evidence was not produced. It all must be produced; sufficient must be produced, and if it appears by the record that sufficient evidence was not produced, we must be governed by the evidence furnished by.the record itself upon that point.

The judgment was reversed.